Where one pays an indebtedness on a note on which he and another are bound as coindorsers, he is subrogated to the rights of the payee, and is also entitled to contribution from the coindorser for one half of the amount so paid. Hull v.  Myers, 90 Ga. 674 (16 S.E. 653); Bigby v. Douglas, 123 Ga. 635 (51 S.E. 606); Lamis v. Callianos, 57 Ga. App. 238
(194 S.E. 923). Under the law and the evidence in the present case the trial judge of the civil court of Atlanta, before whom the case was tried without the intervention of a jury, was authorized to render judgment for the plaintiff for the amount of contribution sued for because of payments made on a note on which the plaintiff and defendant were indorsers. The appellate division of said court *Page 757 
properly affirmed the judgment of the trial judge overruling the defendant's motion for new trial.
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                       DECIDED FEBRUARY 24, 1940.